Citation Nr: 0823597	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed right arm nerve 
damage.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  

In April 2007, the Board denied the veteran's claim of 
service connection for right arm nerve damage.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claim (Court).  

In March 2008, the Court granted a Joint Motion to vacate the 
April 2007 decision and to remand that matter for further 
development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1998); 38 U.S.C.A. § 1154(b).  

In the March 2008 Joint Motion, the parties agreed that the 
August 2005 VA examination was inadequate for evaluation 
purposes. 38 C.F.R. §§ 4.2, 19.9 (2005).  

Thus, in relying on this examination as justification for 
denying the veteran's claim, the Board failed to comply with 
its duty to assist the veteran with the development of his 
claim.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

In this regard, the veteran is shown to have had service in 
the Republic of Vietnam during the Tet Offensive when he 
asserts sustaining an injury in a fall from a helicopter.  

Given these lay assertions, the Board finds that a more 
contemporaneous VA examination with an opinion as to likely 
nature and etiology of the claimed right arm nerve damage is 
needed.  See 38 U.S.C.A. § 1154(b).
 
Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should also be notified 
that, in cases where service connection 
is granted, both a disability 
evaluation and an effective date for 
that evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed right 
arm nerve damage since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his claim.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
right arm nerve damage.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated testing or 
medical studies should be performed.  The 
examiner should elicit from the veteran 
and record a complete medical history 
referable to any neck/right arm injury 
sustained in service and his 
manifestations and treatment received 
thereafter.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current right arm nerve 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) was related to the injury in 
service as described by the veteran or 
another event or incident as shown by the 
submitted medical evidence.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

4.  After completion of all indicated 
development, the veteran's claim of 
service connection for a disability 
manifested by or productive of right arm 
nerve damage should be readjudicated in 
light of all the evidence of record.  See 
38 U.S.C.A. § 1154(b) (2007).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



